NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0869-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSEPH F. AMABILE,

     Defendant-Appellant.
_________________________

                    Argued March 6, 2019 – Decided November 12, 2019

                    Before Judges Fuentes and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Cape May County, Indictment No. 16-08-
                    0699.

                    Richard F. Klineburger argued the cause for appellant
                    (Klineburger & Nussey, attorneys; Richard F.
                    Klineburger and Carolyn G. Labin, on the brief).

                    Gretchen A. Pickering, Assistant Prosecutor, argued the
                    cause for respondent (Jeffrey H. Sutherland, Cape May
                    County Prosecutor, attorney; Gretchen A. Pickering, of
                    counsel and on the brief).

          The opinion of the court was delivered by
FUENTES, P.J.A.D.

       A Cape May County grand jury returned an indictment against defendant

Joseph F. Amabile charging him with first-degree robbery, N.J.S.A. 2C:15-

1a(2); and second-degree conspiracy to commit robbery, N.J.S.A. 2C:5-2a(1),

2C:15-1a(2). Represented by private counsel, defendant filed an omnibus

motion: (1) to sever the charges against him from the charges against two

codefendants named in the indictment; (2) to dismiss the charges in the

indictment that pertained to defendant; (3) to suppress any incriminating

physical evidence seized by law enforcement officers; (4) to suppress any self-

incriminating statements made by defendant; and (5) to join in any pretrial

motions filed by codefendants.

       While these motions were pending before the trial court, defendant

entered into a negotiated agreement with the State through which he agreed to

plead guilty to second degree conspiracy to commit robbery. In exchange, the

State agreed to recommend the court sentence defendant within the third-degree

range and impose a term of imprisonment not to exceed four years, with an

eighty-five percent period of parole ineligibility and three years of parole

supervision as required by the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2.

                                                                       A-0869-17T4
                                      2
         On September 8, 2017, a different attorney was substituted for defendant's

prior counsel and filed a notice of motion to withdraw defendant's guilty plea.

The motion was heard by the trial judge on September 14, 2017, the date

scheduled to sentence defendant. In support of the motion, substitute counsel

submitted a certification from defendant in which defendant alleged: (1) he

"only met [with his first attorney] for a few minutes prior to each of [his] [c]ourt

appearances/hearings at the Courthouse in Cape May County." Defendant also

claimed his first attorney did not properly consider his history of mental illness,

his self-induced intoxication at the time of the robbery, nor his alleged

unawareness that his codefendants were planning to rob "someone[.]" Finally,

defendant claimed:

               I am not guilty of what I pled to and understand that if
               this Motion to Withdraw is granted by the [c]ourt that I
               am facing more than four (4) years in State Prison if I
               am later convicted. However, after reviewing the
               Discovery with [my new counsel] and taking into
               consideration my now correct understanding of the law,
               it would be unjust, unfair and a true travesty to allow
               this guilty plea to stand. I am not guilty and want my
               day in court.

         As part of the motion hearing, the judge replayed the audio recording of

defendant's testimony at the plea hearing, specifically focusing on the factual

basis.


                                                                            A-0869-17T4
                                          3
DEFENSE COUNSEL: Okay. Mr. Amabile, do you
agree that on July 3rd, 2016, you were in Sea Isle City?

DEFENDANT: Yes.

DEFENSE COUNSEL: And you were with two - - the
two co-defendants in this matter, individuals named
Vincenzo Severia and Brenden Burns?

DEFENDANT: Yes.

DEFENSE COUNSEL: And they're individuals that
you know from Pennsylvania, is that right?

DEFENDANT: Yes.

DEFENSE COUNSEL: You were aware that Mr. Burns
had brought a firearm with him from Pennsylvania?

DEFENDANT: Yes.

DEFENSE COUNSEL: And you were also aware that
Mr. Severia was in possession of a stun gun?

DEFENDANT: Yes.

DEFENSE COUNSEL: Is it correct that the three of you
made arrangements with one or two individuals to
purchase some marijuana that night?

DEFENDANT: Yes.

DEFENSE COUNSEL: And did the three of you prior
to going to meet those individuals or going back to meet
them, did the three of you alone, meaning you, Mr.
Burns, and Mr. Severia, actually have a conversation
where you agreed to not purchase the marijuana, but to


                                                           A-0869-17T4
                           4
            actually use a combination of the stun gun and the
            firearm to steal it from them?

            DEFENDANT: Yes.

            DEFENSE COUNSEL: And did you, in fact, go with
            Mr. Severia and Mr. Burns to meet those individuals?

            DEFENDANT: Yes.

            DEFENSE COUNSEL: And when you met them, did
            Mr. Burns actually brandish the firearm?

            DEFENDANT: Yes.

            DEFENSE COUNSEL: And did the three of you take
            the marijuana from them without payment?

            DEFENDANT: Yes.

            DEFENSE COUNSEL: I believe that's sufficient.

      The part of the audio recording of the plea hearing the judge asked the

court clerk to play back contained additional questions from the prosecutor

through which defendant confirmed that Burns brandished a firearm at the

victims of the robbery. At the end of this audio playback, the judge asked

defendant's new counsel if he had "any other considerations on behalf of Mr.

Amabile?" Counsel responded: "No, Your Honor."

      The judge summarized defendant's testimony at the plea hearing,

acknowledged on the record the parties' respective legal positions, and applied


                                                                       A-0869-17T4
                                      5
the four-prong test the Supreme Court set forth in State v Slater: "(1) whether

defendant has asserted a colorable claim of innocence; (2) the nature and

strength of defendant's reasons for withdrawal; (3) the existence of a plea

bargain; and (4) whether withdrawal [will] result in unfair prejudice to the State

or unfair advantage to the accused." 198 N.J. 145, 157-158 (2009). The judge

also noted the Court's admonition in Slater that "[t]iming matters as to the

strength of the reasons proffered in favor of withdrawal." Id. at 160. See also

Rule 3:9-3(e) and Rule 3:21-1.

      The judge found that defendant did not assert a colorable claim of

innocence. He viewed defendant's untimely assertion of innocence at this phase

of the proceedings "with great care and realism because defendants often have

[] little to lose in challenging a guilty plea[.]" The judge ultimately found: "Mr.

Amabile does not base his reason on a claim of innocence; rather, he bases his

reason for withdrawal because he alleges he felt pressured into taking the plea

and claims he did not review the evidence before him."

      The judge also rejected defendant's claim that "he was not able to review

discovery prior to accepting the plea and was pressured into accepting the deal."

He noted defendant appeared in court "on eight separate occasions." Based on

this record, the judge was satisfied defendant had a "sufficient amount of time"


                                                                           A-0869-17T4
                                        6
to review the evidence and discuss the case with his original attorney "whether

it was here at the courthouse or in prior counsel's office[.]"         The judge

specifically noted that he asked defendant at the plea hearing "if he had any

questions for the [c]ourt" or defense counsel. Defendant stated under oath "that

he was satisfied with his attorney and the advice that he received." The judge

also noted the State entered into a negotiated plea agreement "involving two

other defendants."

      The judge ultimately concluded it was not in the interest of justice to allow

defendant to withdraw his guilty plea. The judge rejected the claims defendant

made in his certification as "self-serving" and found his testimony at the plea

hearing "more credible[.]" The judge sentenced defendant consistent with the

plea agreement to a term of four years, subject to the parole eligibility

restrictions under NERA.

      Against this backdrop, defendant raises the following arguments.

            POINT ONE

            THE TRIAL COURT'S FAILURE TO ADVISE MR.
            AMABILE OF THE THREE-YEAR PAROLE
            SUPERVISION    RESULTING         FROM A
            CONVICTION UNDER THE NO EARLY RELEASE
            ACT WHEN MR. AMABILE ENTERED HIS
            GUILTY PLEA REQUIRES THAT HIS GUILTY
            PLEA BE VACATED. (Not Raised Below)


                                                                           A-0869-17T4
                                        7
            POINT TWO

            THE STATE V. SLATER FACTORS WEIGHED IN
            FAVOR OF PERMITTING MR. AMABILE TO
            WITHDRAW HIS PLEA AND AS A RESULT, THE
            TRIAL COURT SEVERELY ABUSED ITS
            DISCRETION IN DENYING MR. AMABILE'S
            MOTION.

            POINT THREE

            THE TRIAL COURT'S DECISION ON MR.
            AMABILE'S SENTENCE WAS NOT SUPPORTED
            BY THE EVIDENCE IN THE RECORD AND WAS
            NOT ADEQUATELY EXPLAINED BY THE COURT
            AND    ACCORDINGLY,    MR.   AMABILE'S
            SENTENCE SHOULD BE VACATED AND/OR
            REDUCED.

      We reject these arguments and affirm. The record shows that in the course

of the plea hearing, the trial judge did not directly apprise defendant that he was

subject to three years of mandatory parole supervision under NERA. The record

also includes a copy of the Supplemental Plea Form for No Early Release Act

(NERA) cases, N.J.S.A. 2C:43-7.2. Question two of this Supplemental Form

states:

            Do you understand that because you have pled guilty to
            these charges the court must impose a "3" year term of
            parole supervision and that term will begin as soon as
            you complete the sentence of incarceration?

            First Degree Term of Parole Supervision – 5 years.
            Second Degree Term of Parole Supervision – 3 years.

                                                                           A-0869-17T4
                                        8
      The NERA Supplemental Form is formatted to require defendant to

answer "Yes or No" to this question. The Form defendant signed with the

assistance of his attorney reflects defendant circled "Yes." Furthermore, the

number "3" (written in quotes here) was handwritten in the blank space provided

for this purpose. In State v. Johnson, the Supreme Court held that a defendant

who pleaded guilty to three offenses subject to NERA's mandatory period of

parole supervision was "entitled to seek the vacation of his guilty plea" because

"the period of NERA parole supervision constitutes both a direct and penal

consequence about which [the] defendant, in his plea colloquy and plea form,

was not informed." 182 N.J. 232, 240-241 (2005) (emphasis added). The Court

in Johnson also made clear that a defendant seeking to vacate his guilty plea

            " . . . must show not only that he was misinformed of
            the terms of the agreement or that the sentence violated
            his reasonable expectations, but also that he is
            prejudiced by enforcement of the agreement." "The
            plea will not be vacated if knowledge of the
            consequences would not have made any difference in
            the defendant's decision to plead."

            [Id. at 241-42 (quoting State v. Howard, 110 N.J. 113,
            123 (1988)) (internal citations omitted).]

      Applying Johnson's holding to the facts in this case, we discern no legal

basis to impugn the enforceability of defendant's guilty plea based on the trial

judge's failure to directly apprise defendant of the mandatory three-year parole

                                                                         A-0869-17T4
                                       9
supervision period under NERA.        First, unlike the defendant in Johnson,

defendant here was fully informed of the mandatory three-year period of parole

supervision in the Supplemental NERA Plea Form he reviewed, completed, and

signed with the assistance of his first attorney. 1 Second, there is no indication

defendant viewed this aspect of his guilty plea as material to his ultimate

decision to plead guilty.

      Defendant's arguments related to the trial judge's imposition of sentence

and decision denying defendant's motion to withdraw his guilty plea under Slater

lack sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

In those respects, we affirm substantially for the reasons expressed by the trial

judge.

      Affirmed.




1
   Although we conclude here that the judge's failure to address defendant
directly at the plea hearing and inform him of the relevant mandatory period of
parole supervision under NERA did not constitute reversible error, we do not
imply that trial judges are absolved from this responsibility. Before accepting a
defendant's guilty plea, trial judges must expressly find on the record that the
defendant was apprised and understood the penal consequences of his or her
guilty plea. See R. 3:9-2.
                                                                          A-0869-17T4
                                       10